
	

113 SRES 108 ATS: Designating April 2013 as “National 9-1-1 Education Month”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 108
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2013
			Ms. Klobuchar (for
			 herself and Mr. Burr) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 2013 as National
		  9-1-1 Education Month.
	
	
		Whereas 9-1-1 is recognized throughout the United States
			 as the number to call in an emergency to receive immediate help from police,
			 fire, emergency medical services, or other appropriate emergency response
			 entities;
		Whereas, in 1967, the President's Commission on Law
			 Enforcement and Administration of Justice recommended that a single
			 number should be established nationwide for reporting emergency
			 situations, and various Federal Government agencies and governmental officials
			 supported and encouraged the recommendation;
		Whereas, in 1968, the American Telephone and Telegraph
			 Company (commonly known as AT&T) announced that it would
			 establish the digits 9-1-1 as the emergency code throughout the United
			 States;
		Whereas Congress designated 9-1-1 as the national
			 emergency call number in the Wireless Communications and Public Safety Act of
			 1999 (Public Law 106–81; 113 Stat. 1286);
		Whereas section 102 of the ENHANCE 911 Act of 2004 (47
			 U.S.C. 942 note) declared an enhanced 9-1-1 system to be a high national
			 priority and part of our Nation's homeland security and public
			 safety;
		Whereas it is important that policy makers at all levels
			 of government understand the importance of 9-1-1, how the 9-1-1 system works,
			 and the steps that are needed to modernize the 9-1-1 system;
		Whereas the 9-1-1 system is the connection between the
			 eyes and ears of the public and the emergency response system in the United
			 States and is often the first place emergencies of all magnitudes are reported,
			 making 9-1-1 a significant homeland security asset;
		Whereas more than 6,000 9-1-1 public safety answering
			 points serve more than 3,000 counties and parishes throughout the United
			 States;
		Whereas dispatchers at public safety answering points
			 answer more than 200,000,000 9-1-1 calls each year in the United States;
		Whereas a growing number of 9-1-1 calls are made using
			 wireless and Internet Protocol-based communications services;
		Whereas a growing segment of the population of the United
			 States, including individuals who are deaf, hard of hearing, or deaf-blind, or
			 have speech disabilities, is increasingly communicating with nontraditional
			 text, video, and instant messaging communications services and expects those
			 services to be able to connect directly to 9-1-1;
		Whereas the growth and variety of means of communication,
			 including mobile and Internet Protocol-based systems, impose challenges for
			 accessing 9-1-1 and implementing an enhanced 9-1-1 system and require increased
			 education and awareness about the capabilities of different means of
			 communication;
		Whereas numerous other N-1-1 and 800 number
			 services exist for nonemergency situations, including 2-1-1, 3-1-1, 5-1-1,
			 7-1-1, 8-1-1, poison control centers, and mental health hotlines, and the
			 public needs to be educated on when to use those services in addition to or
			 instead of 9-1-1;
		Whereas international visitors and immigrants make up an
			 increasing percentage of the population of the United States each year, and
			 visitors and immigrants may have limited knowledge of the emergency calling
			 system in the United States;
		Whereas people of all ages use 9-1-1 and it is critical to
			 educate people on the proper use of 9-1-1;
		Whereas senior citizens are highly likely to need to
			 access 9-1-1 and many senior citizens are learning to use new
			 technology;
		Whereas thousands of 9-1-1 calls are made every year by
			 children properly trained in the use of 9-1-1, which saves lives and
			 underscores the critical importance of training children early in life about
			 9-1-1;
		Whereas the 9-1-1 system is often misused, including by
			 the placement of prank and nonemergency calls;
		Whereas misuse of the 9-1-1 system results in costly and
			 inefficient use of 9-1-1 and emergency response resources and needs to be
			 reduced;
		Whereas parents, teachers, and all other caregivers need
			 to play an active role in 9-1-1 education for children, but can do so only
			 after first being educated themselves;
		Whereas there are many avenues for 9-1-1 public education,
			 including safety fairs, school presentations, libraries, churches, businesses,
			 public safety answering point tours or open houses, civic organizations, and
			 senior citizen centers;
		Whereas children, parents, teachers, and the National
			 Parent Teacher Association make vital contributions to the education of
			 children about the importance of 9-1-1 through targeted outreach efforts to
			 public and private school systems;
		Whereas the United States should strive to host at least 1
			 educational event regarding the proper use of 9-1-1 in every school in the
			 country every year;
		Whereas programs to promote proper use of 9-1-1 during
			 National 9-1-1 Education Month could include—
			(1)public awareness
			 events, including conferences, media outreach, and training activities for
			 parents, teachers, school administrators, other caregivers, and
			 businesses;
			(2)educational
			 events in schools and other appropriate venues; and
			(3)production and
			 distribution of information about the 9-1-1 system designed to educate people
			 of all ages on the importance and proper use of 9-1-1; and
			Whereas the people of the United States deserve the best
			 education regarding the use of 9-1-1: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 2013 as National 9-1-1 Education Month; and
			(2)urges
			 governmental officials, parents, teachers, school administrators, caregivers,
			 businesses, nonprofit organizations, and the people of the United States to
			 observe the month with appropriate ceremonies, training events, and
			 activities.
			
